Citation Nr: 1623219	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1975.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision by the Jackson, Mississippi, Regional Office (RO).  In April 2016, the Veteran testified at a Board hearing before the undersigned.  

The issue of entitlement to service connection for PTSD on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a rating action in February 2002, the RO denied the Veteran's claim of entitlement to service connection for PTSD; he did not appeal that determination, nor was new and material evidence received within the appeal period.  

2.  The evidence associated with the record since the February 2002 rating decision includes evidence which is not cumulative or redundant of the evidence previously of record.  It raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The RO's February 2002 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).  

2.  New and material evidence has been received since the RO's February 2002 rating decision; thus, the claim of service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the claim is reopened, which is the only part of the appeal decided, VCAA compliance need not be further addressed.  


II. Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

By a rating action in February 2002, the RO denied the claim for service connection for PTSD, based on a finding that there was no evidence of confirmed inservice stressful events which led to the current diagnosis of PTSD.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in February 2002.  He did not appeal that decision; therefore, it became final.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, however, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

In a May 2009 statement, the Veteran sought to reopen his claim of entitlement to service connection for PTSD.  

A July 2014 memorandum from the JSRRC Coordinator noted that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U. S. Army and Joints Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  

Nonetheless, in the same memorandum. it was noted that the Veteran received a letter of Commendation in the Relocation of Buffalo Hunter Operations VIII and that the article "The CHECO Report Buffalo Hunter 1970-1972," confirmed that "Buffalo Hunter" was a reconnaissance drone program.  The JSRRC Coordinator stated that they found articles about the 100th SRW and Operation Buffalo Hunter, and they were able to confirm that the Veteran's unit was in Thailand and that his foreign service was in Thailand.  

This evidence is new and material to the Veteran's claim because it provides additional information which tends to corroborate one of the Veteran's claimed stressors.  Consequently, the Board finds that the evidence associated with the claims file subsequent to the February 2002 rating decision was not previously submitted to agency decisionmakers; and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for PTSD.  Thus, the evidence is new and material and the previously denied claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; the appeal is granted to this limited extent.  


REMAND

Having determined that the Veteran's claim of entitlement to service connection for PTSD is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a prisoner of war (POW) as established by official records, including recognized military combat citations or other supportive evidence.  Here, however, where it does not appear that the Veteran engaged in combat with the enemy or was a POW, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the current appeal, the Veteran asserts entitlement to service connection for PTSD as result of stressful experiences during service.  At a personal hearing in March 2011, the Veteran testified that he served on active duty with the U. S. Air Force; he was stationed at the Da Nang Air Force Base.  The Veteran maintained that Thailand was a stopover before heading to Vietnam.  The Veteran reported that the U2 squadron was a top secret squadron that was stationed on Da Nang base but secretly.  The Veteran related that, his first night in Vietnam, they came under rocket attack and everyone gathered up and went into the bomb shelter.  He stated his friend "Johnny" was killed during an attack.  

The RO attempted to verify the Veteran's stressor information with the JSRRC, but the stressor could not be verified.  The JSRRC Coordinator stated that they found articles about the 100th SRW and Operation Buffalo Hunter, and they were able to confirm that the Veteran's unit was in Thailand and that his foreign service was in Thailand; however, they could not find evidence that the Veteran went to Vietnam.  
In an August 2013 response to a request for information, the Defense Personnel Records Information System (DPRIS) indicated that they were unable to confirm that the Veteran was sent on temporary duty (TDY) to DaNang, Republic of Vietnam (RVN) during the period from September 1972 to November 1972.  However, it was suggested that the Defense Finance and Accounting Service (DFAS) might be able to assist the Veteran in locating payment vouchers or other information that might reflect his service and hazardous duty pay while in the RVN.  

There is no indication that the RO contacted DFAS in an attempt to obtain the Veteran's pay records which would reflect special pay status (combat pay) and presence in Vietnam during active duty in 1972.  

The Board further notes that, as of July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

The primary result of this most recent amendment of 38 CFR § 3.304(f) is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Thus, the Board finds a new VA examination is warranted to determine if the Veteran has PTSD related to a verified PTSD stressor in service or related to fear of hostile military or terrorist activity in service.

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should obtain a copy from DFAS of the Veteran's military pay records to attempt to confirm any special pay status (hazardous duty, combat or TDY pay) for duty in Vietnam in 1972.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  

2.  The Veteran should be afforded a VA examination to determine whether he meets the criteria for a diagnosis of PTSD.  If so, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is made, to include indicating whether the PTSD diagnosis is based on the Veteran's fear of hostile military or terrorist activities.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The examination report should include the complete rationale for all opinions expressed.  

3.  After the above actions have been accomplished, the AOJ should readjudicate the Veteran's claim.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran and his representative should be given the opportunity to respond.  The matter should then be returned to the Board if otherwise in order.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


